DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARIO PRATT,
                                Appellant,

                                     v.

 DERYL LOAR, in his official capacity as Sheriff of Indian River County,
                               Appellee.

                               No. 4D18-340

                              [March 21, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No. 31-2015-CA-
000693.

  Isidro M. Garcia of Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Luke Savage and Susan Potter Norton of Allen, Norton & Blue, P.A.,
Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.